
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 632
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Meeks (for
			 himself, Mr. Connolly of Virginia,
			 Ms. Foxx, and
			 Mr. Cohen) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending the Government of Turkey for its
		  efforts to facilitate, host, and care for refugees fleeing the Al-Assad
		  regime’s escalating violence in Syria.
	
	
		Whereas the ongoing brutality of the Syrian Government
			 against its own citizenry targets innocent civilians, resulting in the loss of
			 nearly 9,000 Syrians, including women and children, destroying communities and
			 livelihoods, triggering massive population displacement within Syria and
			 throughout the region, and creating a deepening humanitarian crisis;
		Whereas the international community has called for an end
			 to the violence against civilians, facilitation of humanitarian access, and
			 support for a genuine political transition that protects the rights of all
			 Syrians and Turkey has been a forceful proponent of these demands;
		Whereas the humanitarian needs continue to grow, with as
			 many as 3,000,000 individuals in Syria affected by violence, including a United
			 Nations-estimated 300,000 internally displaced persons, and with the number of
			 Syrians seeking refuge in neighboring countries exceeding 60,000 individuals as
			 of mid-April 2012;
		Whereas the United States has committed substantial
			 humanitarian assistance to relieve suffering and to protect civilians, and will
			 continue to support fleeing and displaced Syrians in need;
		Whereas the Government of Turkey, as of mid-April 2012, is
			 hosting nearly 25,000 Syrian refugees in camps in eastern provinces and has
			 allowed visa-free entry of tens of thousands of Syrians who have fled Syria but
			 not sought refuge in the camps;
		Whereas despite significant increases in the number of
			 Syrians seeking refuge in Turkey, the Turkish Government is demonstrating
			 generous abundant hospitality, accepting full responsibility for assisting
			 displaced Syrians within its borders, maintaining an open border to fleeing
			 Syrians, and responding robustly to their humanitarian needs;
		Whereas Turkey has hosted Syrian opposition groups to
			 facilitate realization of a vision for a democratic Syria, and hosted a major
			 international Friends of the Syrian People Conference in Istanbul on April 1,
			 2012, with participation of 83 countries and international
			 organizations;
		Whereas Turkish Prime Minister Recep Tayyip Erdogan has
			 stated that Syrian President Bashir Al-Assad must step down, if he fails to
			 meet the legitimate demands of the Syrian people;
		Whereas the Turkish Government and the Turkish Red
			 Crescent are cooperating closely with the United Nations High Commissioner for
			 Refugees, and the International Committee of the Red Cross to address the needs
			 of fleeing and displaced Syrians;
		Whereas the Turkish Government has called for Syria to
			 facilitate the delivery of critical care, and essential goods and services, and
			 to allow the treatment of wounded and unimpeded exodus of civilians;
		Whereas the initial humanitarian assistance provided
			 through the Turkish Red Crescent to address the needs of Syrians who have fled
			 the violence has exceeded international standards for refugee relief;
		Whereas the Turkish population in the areas of Hatay,
			 Gaziantep, Kilis, and Sanliurfa has been extremely generous and hospitable,
			 offering housing, food, bicycles, school supplies, and other assistance to the
			 refugees; and
		Whereas Turkey is an emerging global humanitarian actor
			 that has played important roles in various international relief efforts,
			 including in Afghanistan, Somalia, and Sudan: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the
			 leadership of the Government of Turkey in calling for an end to the violence in
			 Syria and the restoration of human rights and democracy;
			(2)commends the
			 Turkish Government’s responsiveness to the humanitarian needs of Syrian
			 refugees;
			(3)supports the response of international
			 organizations including the United Nations High Commissioner for Refugees, and
			 the international family of Red Cross, and Red Crescent organizations in their
			 efforts to support internally displaced persons within Syria and Syrian
			 refugees throughout the region; and
			(4)acknowledges
			 Turkey as an emerging global humanitarian actor.
			
